 EMSING'S SUPERMARKET569Emsing's Supermarket, Inc• Rocky's Supermarket,Inc., a Single Employer and United Food andCommercial Workers Union, Local 1460, AFL-CIO, CLC. Case 13-CA-24609August 27, 1990SUPPLEMENTAL DECISION ANDORDER REMANDINGBY CHAIRMAN STEPHENS AND MEMBERSDEVANEY AND OVIATTOn June 18, 1987, the National Labor RelationsBoard issued a Decision and Order' against theRespondents, Emsmg's Supermarket, Inc andRocky's Supermarket, Inc, m which the Board,inter aim, ordered the Respondents to make -wholeunit employees of Erasing's Supermarket, Inc forany loss of pay they might have suffered as a resultof Respondent Emsmg's violations of Section8(a)(5) and (1) of the Act The Respondents werealso ordered to pay all unit employees entitled tovacations in 1984 the payments due them, and topay all delinquent contributions to the pension trustfund and health and welfare trust fund On April17, 1989, the Court of Appeals for the Seventh Cir-cuit entered a judgment enforcmg the Board'sOrder 2 A controversy having arisen over theamount of backpay due under the Board's Decisionand Order, the Regional Director for Region 13issued a backpay specification and notice of hearingalleging the amount of backpay due the employeesand the trust funds and notifying the Respondentsthat they must file a timely answer complying withthe Board's Rules and Regulations An extension oftime to file an answer was granted until August 21,1989The Respondents' answer, filed August 23, 1989,is not alleged to be untimely The Respondents'answer denies that the backpay period was to beginAugust 11, 1984, and denies that the backpayperiod was to encompass 17 6 weeks 3 The Re-spondents specifically aver that the backpay periodwas not to exceed 2 weeks The Respondents alsogenerally deny the following the backpay formula,figures relating to quarterly gross backpay calcula-tions and net backpay calculations, mtenm earn-' 284 NLRB 3022 872 F 2d 1279 (1989)3 To measure the backpay period, the backpay specification calculatesbackpay using a beginning date of June 23, 1987, which is 5 days afterthe date of the Board's Order, and an ending date of October 22, 1987,when a bona fide impasse in bargaining was alleged to have beenreached, a 17 6-week penod The specification then starts the actual back-pay period on August 11, 1984, the date Emsing's Supermarket, Incclosed and the employees were terminated The answer generally deniesthat the backpay period begins on August Ii, 1984, and asserts that thisdate is factually and legally incorrect, but does not supply an alternativedate for the beginning of the backpay periodmgs, and liability for liquidated damages OnAugust 29, 1989, the Regional Director issued andcaused to be served on the parties an erratum tothe backpay specification The Respondents havefailed to file an amended answer or other responseto the erratum to the backpay specificationOn October 20, 1989, the General Counsel filedwith the Board a Motion to Strike Portions of Re-spondents' Answer to Backpay Specification andfor Partial Summary Judgment, with exhibits at-tached The General Counsel alleged that portionsof the Respondents' answer failed to comply withSection 102 54 of the Board's Rules and Regula-tions The General Counsel moved that the Boardstnke portions of the Respondents' answer to thebackpay specification, deem those portions not spe-cifically denied to be admitted as true, and limit thehearmg to the issue of interim earningsOn October 26, 1989, the Board issued an ordertransferring the proceeding to the Board andNotice to Show Cause why the General Counsel'sMotion to Strike and for Partial Summary Judg-ment should not be granted On November 29,1989, the Respondents filed a response to the Gen-eral Counsel's motion 4 On December 14, 1989,counsel for the General Counsel filed an oppositionto the Respondents' response to Order to ShowCause 5The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelOn the entire record in this proceeding, theBoard makes the followingRulmg on the Motion to Strike and for PartialSummary JudgmentSection 102 56(b) and (c) of the National LaborRelations Board Rules and Regulations states(b) Contents of answer to specification •Theanswer shall specifically admit, deny, or ex-plain each and every allegation of the specifi-cation, unless the respondent is without knowl-edge, in which case the respondent shall sostate, such statement operating as a denial De-4 The Respondents alleged that the General Counsel's motion to strikewas defective because It erroneously relied on Sec 102 54 of the Board'sRules and Regulations In fact, Sec 102 54 of the current Rules and Reg-ulations concerns "Initiation of formal compliance proceedings, Issuanceof compliance specification and notice of hearing" The Board amendedthe Rules effective November 13, 1988 The substance of former Sec102 54 has been Incorporated into Sec 102 56 as revised Thus, althoughcounsel for the General Counsel relied on a section of the Rules that hasbeen revised under a new section number, the substance of the Rule re-mains unchanged and we will accept the General Counsel's motion5 Counsel for the General Counsel alleges, Inter alia, that the responseis actually an untimely attempt to amend the Respondents' answer toproperly dispute the accuracy of the period of time in which backpayto be calculated299 NLRB No 81 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmals shall fairly meet the substance of the alle-gations of the specification at issue When a re-spondent intends to deny only a part of an al-legation, the respondent shall specify so muchof it as is true and shall deny only the remain-der As to all matters within the knowledge ofthe respondent, including but not limited tothe vanous factors entering into the computa-tion of gross backpay, a general denial shallnot suffice As to such matters, if the respond-ent disputes either the accuracy of the figuresin the specification or the premises on whichthey are based, the answer shall specificallystate the basis for such disagreement, settingforth in detail the respondent's position as tothe applicable premises and furnishing the ap-propnate supporting figures(c) Effect of failure to answer or to plead spe-cifically and in detail to backpay allegations ofspecification ŠIf the respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may,either with or without taking evidence in sup-port of the allegations of the specification andwithout further notice to the respondent, findthe specification to be true and enter suchorder as may be appropriate If the respondentfiles an answer to the specification but fails todeny any allegation of the specification in themanner required by paragraph (b) of this sec-tion, and the failure to deny is not adequatelyexplained, such allegation shall be deemed tobe admitted to be true, and may be so foundby the Board without the taking of evidencesupporting such allegation, and the respondentshall be precluded from introducing any evi-dence controverting the allegationThe backpay specification duly served on theRespondents states thatpursuant to Section 102 54 of the Board'sRules and Regulations, Respondent shall,within 21 days from the date of the Specifica-tion, file with the undersigned Regional Direc-tor, acting in this matter as an agent of the Na-tional Labor Relations Board, an original andfour (4) copies of an Answer to the Specifica-tion To the extent that such Answer fails todeny allegations of the Specification in themanner required under the Board's Rules andRegulations, and the failure to do so is notadequately explained, such allegations shall bedeemed to be admitted to be true, and the Re-spondent shall be precluded from introducingany evidence controverting themThe General Counsel submits in his motion thatthe answer filed by the Respondents to the back-pay specification is deficient in that it merely statesa general denial of specification paragraphs I, IV,and VII Paragraph I sets forth the formula for cal-culating the backpay period, based on the Board'sDecision and Order Paragraph IV states that thebackpay period is to begin on August 11, 1984, foreach "discnmmatee " Paragraph VII sets forth aformula for determining gross backpay The Gen-eral Counsel urges that a general denial is not suffi-cient to raise any litigable issue regarding theseparagraphs, rather, the General Counsel contendsthat to raise issues warranting a heanng, the Re-spondents must set forth in detail the basis for dis-agreement and/or must assert an alternative formu-la for determining the backpay period, an alterna-tive date for beginning the backpay period, and analternative formula for determining gross backpayWe agree The matters denied concern the vari-ous factors entenng into the computation of grossbackpay As to these matters, the rules requiremore than a general denial The Respondents mustspecifically state the basis for disagreement, settingforth in detail their position as to the applicablepremises and furnishing the appropnate supportingfigures This they have not done Without statingwhat the correct date should be, the answers toparagraphs I and IV generally deny that backpayto run from August 11, 1984, and claim that theBoard's Decision and Order and the subsequentcourt enforcement did not provide for this resultLikewise, in regard to the formula for calculatingthe discnmmatees' backpay, the Respondents'answer to paragraph VII disputes the appropriate-ness of treating the pay periods from March 11through August 12, 1984, as comprising the repre-sentative penod for developing the gross backpaycalculations to be used in determining amounts duethe discnmmatees during the actual backpay periodthat begins on June 23, 1987 The answer does notoffer any alternative representative period The Re-spondents' failure to deny paragraphs I, IV, andVII of the specification as prescribed by Section102 56(b), or explain adequately their failure to doso, requires that those allegations of the specifica-tion be deemed admitted under Section 102 56(c)and the Respondents are precluded from introduc-ing any evidence controverting themThe General Counsel also moves to strike thoseanswers by Rocky's to paragraphs II, IX throughXVI, subparagraph (b), XVIII through XXII, andXXIV, in which Emsmg's admits, and Rocky'sdenies, these paragraphs (Rocky's allegedly lackingsufficient information to admit or deny the allega-tions) The General Counsel asserts that the Re- EMSING'S SUPERMARKET571spondents, by their answer, are trying to raiseissues concerning the single-employer status ofEmsmg's and Rocky'sThe Respondents' status as a single employerwas fully litigated in the underlying unfair laborpractice proceeding The Seventh Circuit enforcedthe Board's finding that Rocky's is jointly and sev-erally liable for remedying the unfair labor prac-tices committed by Emsing's The Respondents arebarred from raising such a defense at the compli-ance stage of the case Ihysota Fuel Go, 287 NLRB1 (1987) Under the particular circumstances of thiscase, Rocky's actual knowledge concerning the al-legations in the backpay specification is irrelevantRocky's imputed knowledge is sufficient to chargeRocky's with liability for those answers that Ems-mg's admits Accordingly, we shall grant the Gen-eral Counsel's motion to strike Rocky's answers tothese paragraphsThe General Counsel further moves to strike theRespondents' answer to paragraph XVII, assertingthat the Respondents are trying again to raise thesingle-employer issue Paragraph XVII of the back-pay specification states that "[t]he total net back-pay due each discrimmatee is the sum of the calen-dar quarter amounts of net backpay due" The Re-spondents make only a general demal with respectto this paragraph Although the General Counselerroneously stated the basis for stnkmg this answer(i e, the Respondents' answer to par XVII doesnot raise the single-employer issue), we find thatunder Section 102 56(b) of the Board's Rules andRegulations, a general denial is insufficient to raiseany litigable issue regarding this paragraph Ac-cordingly, we shall grant the General Counsel'smotion regarding paragraph XVIIThe General Counsel further avers in paragraphIII(b) of the specification that an impasse wasreached m effects bargaining on October 22, 1987Emsing's denies and affirmatively asserts that im-passe was actually reached in February 1984 Thedate of impasse is one of the conditions that tollsthe backpay period The General Counsel moves tostrike this assertion as without merit because theBoard found in the underlying proceeding thatEmsmg's did not even decide to close its store untilAugust 1984 and could not, therefore, have bar-gained over the effects of the closing pnor tomalung the decision We find ment in the GeneralCounsel's position on this issue and grant themotion to strike the answer to paragraph III(b) tothe extent that Emsmg's is asserting a February1984 impasse date To hold otherwise would becontrary to the court-enforced finding that Re-spondent unlawfully failed to bargain over the ef-fects in AugustThe General Counsel asserts in paragraph III(c)that the length of the backpay period is from June23, 1987, 5 days after the date of the Board'sOrder, to October 22, 1987, the date a bona fideimpasse in bargaining was reached, or 17 6 weeks,except for those employees who secured equivalentemployment within a shorter period of time Ems-mg's denies that the Union requested bargainingwithin 5 days of the Board's Order and that theUnion commenced bargaining within 5 days ofEmsmg's' offer to bargain Making a request to bar-gain within 5 days6 of the Board's Decision andOrder is a condition that begins the period of liabil-ity for backpay If this precondition is not timelymet, backpay liability may have to be establishedby resorting to the alternative 2-week liability pro-vided for in the Board's remedy Likewise, a fail-ure on the Union's part to request bargainingwithin 5 days of Emsmg's' offer to bargain may de-crease the period of backpay liability We find thata general denial that either of these preconditionswas met is sufficient to require a hearing on theseissuesEmsmg's further demes that the Union met andnegotiated in good faith from the outset of bargain-ing Emsmg's asserts that the Union thereby unlaw-fully forestalled the reaching of an impasse To theextent that Emsing's asserts that impasse wasreached sometime prior to October 22, 1987, be-cause of bad-faith bargammg by the Union afterthe Board's Decision and Order (i e, after June 18,1987, but before October 22, 1987), we find that ahearing is warrantedThe Respondents each deny paragraph V(a),which ends the backpay period for Blanche Harsh-barger, Bertha Enks, Jackie Jansen, John Hadjuch,Cathy Encks, and Mary Smith on December 12,1984, based on the length of the backpay period ascomputed in paragraph III(c) As we are orderinga hearing on the issues raised in paragraph III(c),we shall include in the hearing the issue raised inparagraph V(a) as well 7The General Counsel has moved that the allega-tions in paragraph V(b) be deemed admitted astrue Paragraph V(b) of the specification calls forthe minimum 2 weeks' backpay for certain discn-mmatees as set forth in paragraph I of the specifi-cation The Respondents have denied these allega-tions but have failed to state alternative dates for8 By making reference to the 5-day notice prerequisite, we do not passon whether the 5 days begin to run from the date of Issuance of theBoard's Order or from the date of receipt by the Union or its counsel7 See, e g, Papenvorkers Local 1575 (Scott Paper), 291 NLRB 72 (1988)We emphasize, however, that at the hearing the burden is on the Re-spondents to establish facts that would warrant altering the backpayperiod advanced by the General Counsel See, e g, Workroom for Design-ers, 289 NLRB 1437 (1988) 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdetermining backpay for the discnmmatees in-volved Inasmuch as the contested backpay penodof paragraph III(c) is not implicated here, we shallgrant the General Counsel's motion and deem asadmitted paragraph V(b)The Respondents also deny subparagraph (a) ofparagraphs IX through XVI Each subparagraphcomputes the average weekly hours worked byeach "discnmmatee" based on the formula ad-vanced in paragraph VII The answer states that"Respondent Emsmg's denies subparagraph (a) forthe reaosns [sic] described in its answer to Para-graph VII" Because the Respondents' generaldenial of paragraph VII was insufficient to requirea hearing on whether the pay periods from March11 through August 12, 1984, constitute the appro-priate measure on which to predicate gross back-pay calculations, any subsequent answer that relieson that general demal will not be sufficient to re-quire a hearing on the actual calculations derivedfrom that formula Accordingly, under Section102 56(c) of the Board's Rules and Regulations, weshall deem to be admitted as true subparagraph (a)of paragraphs IX through XVI of the backpayspecification because the Respondents have not of-fered an alternative premise for calculating thegross backpay periodEmsing's admits subparagraph (b) of paragraphsIX through XVI and we have previously foundRocky's demal to be ineffective in raising any liti-gable issueThe Respondents also deny subparagraphs (c)and (e) of paragraphs IX through XVI These para-graphs respectively concern the calculation ofquarterly gross backpay and quarterly net backpayfor each "discnmmatee" Emsmg's admits was em-ployed by Emsmg's in August 1984 The calcula-tion of quarterly gross and net backpay necessarilyrelies on the contested backpay period in comput-ing the backpay due each employee To the extentthat we have allowed a hearing on the issue of thelength of the backpay period, the affirmativeamount of gross and net backpay is not capable ofdetermination at this time and will be the subject offurther inquiry at the hearingIn addition, the Respondents have generallydenied subparagraph (d) of paragraphs IX throughXVI in which the General Counsel has alleged thatthere are no interim earnings for any of the em-ployees The Board has held that a general denialis sufficient to place interim earnings into issue be-cause that information is generally not within theknowledge of the respondent Dews ConstructionCorp. 246 NLRB 945 (1979) Accordingly, we findthe Respondents' general denials concerning inter-im earnings are sufficient to require a hearing onthat issue as wellFmally, the Respondents generally deny para-graphs XXIII and XXV, which concern the al-leged applicability of the liquidated damages provi-sions of the trust agreements for the health andwelfare and pension plans, respectively The Re-spondents assert that the trust agreements were notadmitted into evidence in the underlying proceed-ing and the Board made no reference to liquidateddamages in its Decision and Order The Board'sOrder conformed to the administrative law judge'sremedy (284 NLRB at 316), which left "to thecompliance stage the question of whether the re-spondent must pay any additional amounts into thebenefit funds in order to satisfy the 'make-whole'remedy Howard Barthelmass Painting Co, 269NLRB 346 fn 2 (1984), Merryweather Optical Co,240 NLRB 1213 (1979) " On review of the trustdocuments, the General Counsel has determinedthat liquidated damages are required by the benefitfunds and must be paid However, we consider theRespondents' general denial regarding the liquidat-ed damages sufficient to require the General Coun-sel to prove the matter in issueORDERIt is ordered that the General Counsel's Motionto Strike Portions of Respondents' Answer toBackpay Specification and for Partial SummaryJudgment is granted with respect to all allegationsin the backpay specification, except as to the lengthof the backpay period, the amount of gross and netbackpay e, only to the extent that they are af-fected by the length of the backpay period), inter-im earnings, and the amount of liquidated damages,if anyIT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director for Region 13for the purposes of issuing a notice of hearing andscheduling the hearing before an administrative lawjudge, which shall be limited to taking evidenceconcerning the length of the backpay penod, inter-im earnings, gross and net backpay, and liquidateddamages if any owed to the trust funds and healthand welfare fundsIT IS FURTHER ORDERED that the administrativelaw judge shall prepare and serve on the parties asupplemental decision containing findings of fact,conclusions of law, and recommendations based onall the record evidence Following service of theadministrative law judge's decision on the parties,the provisions of Section 102 56 of the Board'sRules shall be applicable